Citation Nr: 1428658	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-09 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to September 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine. 

The RO in Cleveland, Ohio, currently has original jurisdiction over the Veteran's claim.

In July 2013, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's VA claims file.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current bilateral hearing loss is related to his active duty service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for service connection for a bilateral hearing loss disability have been met. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of VCAA is not required at this time.

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

Here, the Veteran contends that he has a hearing loss disability as a result of in-service acoustic trauma.  Specifically, the Veteran stated that while performing his duties as a Morse code interceptor, he would occasionally encounter feedback and jamming which resulted in a "loud squelching" noise and ear pain.  See an April 2008 statement; see also the February 2009 notice of disagreement.

The service department records indicate that the Veteran's military occupational specialty (MOS) was a Morse Interceptor. See the DD-214.  Based on his MOS, the Board finds that the Veteran's contentions regarding in-service acoustic trauma are consistent with the circumstances of his service. 38 U.S.C.A. § 1154(a) (West 2002).  

Moreover, the Board notes that while the Veteran entered service with normal hearing, his September 1964 separation examination revealed bilateral hearing loss as defined by Hensley v. Brown, 5 Vet.App. 155, 157 (1993) when converted from ASA to ISO-ANSI units.

In short, an in-service injury has been demonstrated. 

Currently, the Veteran has been diagnosed with a hearing loss disability as defined by 38 C.F.R. § 3.385.  

As the record contains evidence of a current disability, and evidence of an in-service injury or disease, what remains to be established is whether there is a nexus between the diagnosed bilateral hearing loss disability and his in-service disease or injury. 

Following a November 2008 examination, a VA examiner opined that the Veteran's current hearing loss disability was not caused by his active duty service.  The examiner did not, however, provide any rationale for this opinion and it is afforded no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008) (requiring VA medical examiners to provide a "reasoned medical explanation connecting" observations and conclusions).

In a March 2013 opinion, a separate VA examiner stated that the low frequency hearing loss that was noted during the Veteran's separation examination was not consistent with in-service acoustic trauma.  Instead, the examiner speculated that the Veteran could have entered service with a preexisting hearing loss disability or there may have been ear wax in his ears at the time of his separation examination.  The examiner concluded that the Veteran's current hearing loss disability is the result of his post-service noise exposure. 

In contrast, the Veteran submitted an April 2008 statement from E.H., Au.D., who opined that the Veteran's current hearing loss disability "most likely originated during his military service."  

While the Veteran's private audiologist did not reference his service treatment records, or the hearing loss noted during his separation examination, the April 2008 letter notes that the Veteran complained of a progressive decrease in his hearing since his active duty service. 

As the positive and negative evidence is in relative equipoise, all reasonable doubt is resolved in the Veteran's favor and service connection for bilateral hearing loss is granted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for bilateral hearing loss disability is granted.



____________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


